Citation Nr: 0901028	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.



FINDINGS OF FACT

1. The March 2004 Board decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, is final.

2. The evidence received since that March 2004 decision is 
either cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). The requirements apply to all five 
elements of a service connection claim: (1) veteran status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and 
the disability, (4) degree of disability, (5) and effective 
date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant. Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.

In this case, in a March 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  This letter also informed the veteran of the basis 
for the prior denial and the type of evidence needed to 
reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  Furthermore, the letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date. 

The record also reflects that the duty to assist has been 
complied with.  Specifically, the information and evidence 
that have been associated with the claims file include the 
veteran's service treatment records, post-service medical 
records, examination reports, and hearing transcripts.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth his theory 
of entitlement and submitting statements in support of his 
claim.  There is no additional notice that should be provided 
and there has been a complete review of all the evidence 
without prejudice to the veteran.  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  Similarly, when the Board 
disallows a claim, the disallowance is final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies. 38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

Service connection for a psychiatric disorder was originally 
denied in an August 1997 rating decision.  The veteran was 
notified of that decision by an August 13, 1997 letter.  A 
notice of disagreement was not received within one year of 
that letter, and the decision became final.  38 C.F.R. 
§ 20.1104. The veteran attempted to reopen the claim, and a 
September 1998 rating decision denied the claim.  The veteran 
appealed and in March 2004 the Board denied the veteran's 
claim to reopen his claim for service connection for a 
psychiatric disorder.  The Board noted that the veteran had 
not supplied evidence that his current psychiatric disorder 
had become manifest during his military service, nor had he 
supplied medical evidence of a nexus between his current 
psychiatric disorder and his military service.  The veteran 
did not appeal this decision to the Court, nor has 
reconsideration been ordered and that decision is final. 

The Board notes the veteran's contention that his original 
appeal with the RO's denial in August 1997was either not 
received or was lost.  However, the record fails to reveal 
that a document which could be construed as a notice of 
disagreement was received within one year of the August 1997 
denial.  Moreover, the March 2004 Board decision found that 
the August 1997 rating decision was final.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The evidence of record at the time of the March 2004 Board 
decision included:  the veteran's service treatment records, 
a January 1997 report of a private physician, a May 1997 VA 
examination, a May 1994 report of a private physician, 
various statements by the veteran regarding his history in 
the military and the onset of his psychiatric disorder, and 
hearing testimony.  Of note, a report reflecting a diagnosis 
of situational depression from military records from 
September 1976 was contained in the claims folder prior to 
the August 1997 determination.

The veteran filed to reopen a claim for service connection 
for a psychiatric disorder in March 2007.  Evidence that has 
been provided since the prior Board decision includes several 
letters from the veteran.  The letters contain a similar 
content of the veteran's grievances with his service with the 
Navy, and how this service led to his situational depression.  
The veteran also contends that his situational depression was 
the first manifestation of a chronic psychiatric disorder, 
and that his time in service exacerbated a "genetic 
propensity for bi-polar disorder."  He also contends he was 
misdiagnosed in service.  Such contentions merely reiterate 
those raised to the Board in 2004.

Thus, the evidence is cumulative of the evidence previously 
considered.  Moreover, to the extent the evidence is new, it 
is not material as no medical evidence has been submitted 
which relates his current psychiatric disorder to his 
military service.  As such the evidence does not raise a 
reasonable possibility of substantiating the claim.

While the veteran contends that his situational depression 
diagnosis in 1976 is related to his current psychiatric 
disorder, the question of medical diagnoses or causation can 
only be made by individuals possessing specialized training 
and knowledge.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting 
that new and material evidence requirement is not satisfied 
by the veteran's own unsubstantiated opinion as to medical 
matters).  

In summary, new and material evidence has not been received 
since the prior denial of the claim by the Board in March 
2004 and the claim is denied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder is 
not reopened, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


